Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 27 is objected to because of the following informalities: “the plurality of heat extraction subsystem sized” should be “the plurality of heat extraction subsystems are sized” for proper grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 22, 24, 26 (and therefore claim 10) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the thermally conductive adapter" in line one of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 22, 24 and 26, the claims contain an improper Markush claim, rendering the bounds of the claim indefinite.  The claim should be in the form 
In regard to claim 26, it is unclear how the accelerometers contribute to determining temperature.  Please explain or clarify the claim language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhe (9814607B2).

In regard to claim 1, Zhe discloses a prosthetic socket cooling system (fig 1) comprising: 
a thermally conductive heat spreader (heat pipe 18) including a curved shaped portion (curved around socket as shown in fig 2) configured to maximize contact with a residual limb of a user (maximizes contact by following the limb contour as shown in fig 2); 
and a heat extraction subsystem 20 coupled through a wall of the prosthetic socket 17 (through the wall as shown in fig 2) and to the thermally conductive heat 
In regard to claim 2, Zhe discloses the system of claim 1 and further discloses the thermally conductive heat spreader 18 and the heat extraction subsystem 20 are positioned at a mid-location of the prosthetic socket 17 (fig 1).  Since the socket is round, almost any location can be considered a mid-location width wise.  However, a portion of 20 is also located at a mid-location height wise.
In regard to claim 3, Zhe discloses the system of claim 1 and further discloses the thermally conductive heat spreader 18 and the heat extraction subsystem 20 are positioned at an upper-location of the prosthetic socket 17 (fig 1).  The examiner suggests using “proximal” instead of “upper” since “upper” depends on the current orientation of the socket.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhe (9814607B2) in view of Cheng (2011/0197598).

In regard to claim 4, Zhe meets the claim limitations as discussed in the rejection of 
Claim 1 but does not teach a TEC.  Cheng teaches a heat extraction subsystem includes a thermal electric cooler (TEC) 30 having a predetermined shape and a flat surface (flat as shown in fig 2) having a predetermined surface area. “Predetermined” is a product-by-process limitation, patentable only based on the resulting structure.  It would have been obvious to one of ordinary skill in the art of cooling devices at the time the instant invention was filed to use Cheng’s TEC in Zhe’s invention to provide additional cooling (abstract). In regard to claim 5, Zhe meets the claim limitations as discussed in the rejection of claim 4 and further teaches a fan 30 positioned to urge air over a heat sink 34 (fins of 20; fig 4A) but does not teach the TEC.  Cheng further teaches the TEC coupled to a heat sink (fig 4). In regard to claims 6-7, Zhe meets the claim limitations as discussed in the rejection of claim 4 but does not teach a thermally conductive adapter.  Cheng further teaches a thermally conductive adapter 51 coupled between the thermally conductive heat spreader (see 52) and the heat extraction subsystem (fig 4).  Cheng further teaches the thermally conductive adapter 51 includes a curved surface 511 (fig 3) on one side configured to approximately match the curved shaped portion of the thermally conductive heat spreader (18 of Zhe) and a predetermined shape and flat surface on the other side configured to approximately match the predetermined shape and the flat surface and predetermined surface area of the TEC (flat side, fig 3).  Since one side of the plate is made to match the heat pipes (see fig 3), when the plate is applied to the invention of Zhe it will be adapted to fit the heat pipes 18 of Zhe and therefore match the curvature of the thermally conductive heat spreader 18.   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Cheng’s thermally conductive adapter in the invention of Zhe because the adapter allows for more even cooling distribution. [0024; 0026]  In regard to claims 6 and 12, Zhe meets the claim limitations as discussed in the rejection of claim 4 but does not teach a thermally conductive adapter.  Cheng further teaches a thermally conductive adapter 41 coupled between the thermally conductive heat spreader (pipe 52) and the heat extraction subsystem (fig 4), and a thermally conductive spacer 51 between the thermally conductive adapter 41 and the TEC 30.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Cheng’s thermally conductive adapter and thermally conductive spacer in the invention of Zhe because the thermally conductive adapter and spacer allow for more even cooling distribution. [0024; 0026]  In regard to claim 8, Zhe meets the claim limitations as discussed in the rejection of claim 4 and further teaches the thermally conductive heat spreader 20 includes a flat portion.  (fig 2, see cross section of 20 the sides are flat)  In regard to claim 9, Zhe meets the claim limitations as discussed in the rejection of claim 8 but does not teach a thermally conductive adapter.  Cheng teaches further teaches the thermally conductive adapter 51 includes a flat surface on one side (flat on both sides, fig 4) configured to approximately match the flat portion of the thermally conductive heat spreader and a flat surface on the other side and configured to approximately match the predetermined shape, flat surface, and predetermined surface area of the TEC 30 (both sides are flat to match the side of the conductive heat spreader of Zhe and the TEC 30 as shown in fig 4).  It would have been obvious to one of ordinary skill in the art at the time the invention as filed to use the thermally conductive adapter of Cheng in the invention of Zhe because the plate provides efficient heat transfer and good temperature uniformity.  [0024; 0026]  In regard to claim 10, Zhe meets the claim limitations as discussed in the rejection of claim 9 but does not teach the thermally conductive adapter.  Cheng further teaches the flat surface on the side (of thermally conductive adapter 51) is configured to approximately match the flat portion of the thermally conductive heat spreader (since head spreader of Zhe 18 has rectangular cross section) is sized to conform to the residual limb of the user.  Sized to conform to the residual limb of a user is a product-by-process limitation, patentable only based on the resulting structure.  Since the device of Zhe is clearly sized to fit on a residual limb (fig 1-2), when Cheng’s TEC and plate are combined with the device of Zhe, the entire device will be sized to fit onto the residual limb of a user.  Further, residual limbs come in many shapes and sizes. In regard to claim 11, Zhe meets the claim limitations as discussed in the rejection of claim 4 and further teaches the thermally conductive heat spreader 20 is sized to maximize performance of the TEC.  This is a product-by-process limitation, patentable only based on the resulting structure.  However, has been held that a mere optimization of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to optimize the size of the conductive heat spreader for maximum system/TEC efficiency.  MPEP 2144.05IIA Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  In regard to claim 13, Zhe meets the claim limitations as discussed in the rejection of  claim 5 but teaches the fan 30 urges air upwards instead of downwards (see fig 4A; Col 7, lines 1-15).  It has been held that a mere rearrangement or reversal of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  MPEP 2144.04VIA; C.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to reverse the location of the heat sink and air from the bottom to the top of the socket (therefore the air would flow downward instead of upwards).  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04VIA,C  In regard to claim 14, Zhe meets the claim limitations as discussed in the rejection of claim 13 and further teaches a conduit 33 coupled to the fan 30 configured to direct the air (coupled through 34, fig 4A).  As discussed in the rejection of claim 13, the direction of air flow is reversed through a reversal of parts to be in the downward direction.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhe (9814607B2) in view of Cheng (2011/0197598) and further in view of Laghi (6740124B1).

In regard to claim 16, Zhe meets the claim limitations as discussed in the rejection of claim 13 but does not teach a protective housing coupled to the prosthetic socket.  Laghi teaches a prosthetic cover 14 which covers the entire system including the socket.    As discussed in the rejection of claim 13, a reversal of parts allows the housing to direct the air from the fan in the downward direction when a suspension sleeve placed over the residual limb and the prosthetic socket.  By covering the socket, the cover will prevent air from escaping thereby partially directing the air.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Laghi’s cover over the system of Zhe because it provides the cosmetic benefit of making the prosthesis look like a natural leg (see fig 1; 4-5) as well as protecting the components of the prosthesis against moisture.   

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhe (9814607B2) in view of Cheng (2011/0197598) and further in view of Swyer (2014/0364777A1).

In regard to claim 17, Zhe meets the claim limitations as discussed in the rejection of claim 5 and further teaches the heat extraction subsystem 20 further includes a user interface 25, an electronic section 22, one or more temperature sensors 24, and a power supply (battery Col 7, lines 13-15).  However, Zhe does not teach an accelerometer.  Swyer teaches the use of an accelerometer [0072-0073] with a cooling device [0050]. It would have been obvious to one of ordinary skill in the art of cooling systems at the time the invention was filed to use Swyer’s accelerometer with the cooling system of Zhe because the accelerometer is able to detect shivering to help detect a patients comfort with the temperature control settings [0072-0073; 0008].

Claims 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhe (9814607B2) in view of Cheng (2011/0197598) and further in view of Swyer (2014/0364777A1) and further in view of Laghi (6740124B1).

In regard to claim 18, Zhe meets the claim limitations as discussed in the rejection of claim 17 but does not teach a housing enclosing the entire cooling system.  Laghi teaches a prosthetic cover 14 which covers the entire system including the socket and would therefore enclose all the parts of Zhe’s cooling system including a housing, fan, TECT, heat sink, electronics and battery. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Laghi’s cover over the system of Zhe because it provides the cosmetic benefit of making the prosthesis look like a natural leg (see fig 1; 4-5) as well as protecting the components of the prosthesis against moisture.   While Zhe does not specifically show where the user interface 25 is located, it has been held that a mere rearrangement of the working parts of an invention requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to locate the user interface 25 on the socket and within the cover of Laghi in order to protect it from moisture and the elements.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time of the instant invention.  MPEP 2144.04 In regard to claim 19, Zhe meets the claim limitations as discussed in the rejection of claim 18 and further teaches the electronics section 22 further includes a controller subsystem 28.   In regard to claim 20, Zhe meets the claim limitations as discussed in the rejection of claim 19 and further teaches the controller subsystem 28 is configured to operate the TEC based and/or the fan 30 based on signals from the user interface and/or the one or more temperature sensors 24 (Col 6, lines 34-45) and/or the one or more accelerometers.  (Col 7, line 60-Col 8 line 5) In regard to claim 21, Zhe meets the claim limitations as discussed in the rejection of  claim 20 and further teaches the controller subsystem 28 and the one or more temperature sensors 24 are configured to measure and/or estimate skin temperature of the residual limb of the user (Col 6, lines 35-38) and adjust a cooling temperature of the TEC based on the measured or estimated skin temperature and a predetermined set point temperature.  A predetermined set point temperature could be any temperature including zero.  (Col 6, lines 35-50; Col 7 line 60-Col 8 line 5)  In regard to claim 22, Zhe meets the claim limitations as discussed in the rejection of claim 20 and further teaches the controller subsystem 28, the one or more temperature sensors 24, and/or the one or more accelerometers are configured to measure and/or estimate one of more of: a skin temperature of the residual limb of the user (Col 6, lines 35-40), 
a temperature of a hot-side of the TEC, a temperature of a cold-side of the TEC, an ambient temperature, and motion activity of the user 
and the controller subsystem 28 is configured to adjust the temperature of the TEC such that a desired temperature is maintained inside the prosthetic socket based on one or more of the measured and/or estimated skin temperature, the temperature of the hot-side of the TEC, the temperature of the cold-side of the TEC, the ambient temperature, the motion activity, and a predetermined set point temperature. (Col 7, line 60-Col 8 line 5; manages the temperature of the entire system which would include the TEC)
In regard to claim 23, Zhe meets the claim limitations as discussed in the rejection of claim 20 and further teaches the controller subsystem 28 is configured to adjust the temperature of the TEC such that a desired temperature inside the prosthetic socket is maintained based on a temperature set point provided by the user. (Col 6, lines 60-65: set point of 20-32 C; Col 7 line 60-Col 8, line 5) Since the entire cooling system is controlled, when the TEC of Cheng is combined with Zhe, the TEC will be controlled in the same manner as well since the entire cooling system works together.
In regard to claim 24, Zhe meets the claim limitations as discussed in the rejection of claim 20 and further teaches the controller subsystem 28, the one or more temperature sensors 24, and the one or more accelerometers are configured to measure and/or estimate one or more of: 
a skin temperature of the residual limb of the user (Col 6, lines 35-40), 
a temperature of a hot-side of the TEC, 
a temperature of a cold-side of the TEC, an ambient temperature, and motion activity of the user 
and the controller subsystem 28 is configured to adjust the temperature the TEC such that a desired temperature inside the prosthetic socket is maintained based on one or more of 
the measured and/or estimated skin temperature (Col 6, lines 35-65; Col 7, line 60-Col 8, line 5), 
the temperature of the hot-side and the cold-side of the TEC, 
the ambient temperature, the motion activity, 
and a temperature set point provided by the user (Col 6, lines 35-65; Col 7, line 60-Col 8, line 5: regulator maintains the limb at a temperature 20-32C).
As discussed above, Zhe does not teach the accelerometer.
As discussed above, Swyer teaches the use of an accelerometer [0072-0073] with a cooling device [0050] to detect shivering [0072-0073; 0008], which assists in detecting the skin temperature of a user since shivering will correlate to a lower skin temperature.

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhe (9814607B2) in view of Cheng (2011/0197598) and further in view of Swyer (2014/0364777A1) and further in view of Laghi (6740124B1) and further in view of Walters (2016/0030207A1).

In regard to claim 25, Zhe meets the claim limitations as discussed in the rejection of claim 20 and further teaches the controller subsystem 28 is configured to activate the TEC based on a set point provided by the user such that the desired temperature inside the prosthetic socket is maintained. (Col 6, lines 55-65: regulator maintains the residual limb at a temperature between 20-32 degrees Celsius (set point) by regulating the amount of air and coolant Col 7, lines 60-Col 8 line 5)  However, Zhe does not teach that the regulator operates by turning the TEC/cooling system on and off for a predetermined amount of time.  Walters teaches the controller subsystem is configured to activate the TEC for a first predetermined duration of time and not activate the TEC for a second predetermined duration of time based on a set point provided by the user such that the desired temperature inside the prosthetic socket is maintained (see figure 10-11; [0069]).  A predetermined amount of time could be any time under the broadest reasonable interpretation.  Such as the time to reach the set temperature.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Walter’s control scheme in the invention of Zhe to save battery life (since the system is switched off at points).  
   In regard to claim 26, Zhe meets the claim limitations as discussed in the rejection of claim 20 and further teaches the controller subsystem 28, and further teaches that the system maintains a desired temperature inside the prosthetic socket by regulating the air flow and cooling (Col 7, line 60-Col 8 line 5).
However, Zhe does not teach an accelerometer to determine motion activity of the user or activating and not activating the TEC.
Walters teaches the controller subsystem is configured to activate the TEC for a first predetermined duration of time and not activate the TEC for a second predetermined duration of time based on a set point provided by the user such that the desired temperature inside the prosthetic socket is maintained (see figure 10-11; [0069]).  A predetermined amount of time could be any time under the broadest reasonable interpretation.  (Such as the time to reach the set temperature.)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Walter’s control scheme in the invention of Zhe to save battery life (since the system is switched off at points).
Swyer teaches the use of an accelerometer [0072-0073] with a cooling device [0050] to detect motion activity of the user (shivering [0072-0073; 0008]).

Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhe (9814607B2).

In regard to claim 27, Zhe teaches a prosthetic socket cooling system comprising: 
a thermally conductive heat spreader 18 including a curved shaped portion (fig 2, curved around the socket) configured to maximize contact with a residual limb of a user (maximizes contact by following the contour of the socket, fig 2); 
and a plurality (defined as two or more) of heat extraction subsystems 20 coupled through a wall of the prosthetic socket 17 (see fig 2) and to the thermally conductive heat spreader 18 (fig 2), 
the plurality of heat extraction subsystem 20 sized to maximize contact with thermally conductive heat spreader 18 (see fig 1-2, they follow the contour of one another therefore maximizing contact).  
However, Zhe does not teach a plurality (two or more) heat extraction subsystems.
It has been held that a mere duplication of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use two heat extraction subsystems instead of one in order to provide additional cooling to the socket or for a larger socket that requires additional cooling.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04VIB
In regard to claim 28, Zhe discloses the system of claim 27 and further discloses the thermally conductive heat spreader 18 and the heat extraction subsystem 20 are positioned at a mid-location of the prosthetic socket 17 (fig 1).  Since the socket is round, almost any location can be considered a mid-location width wise.  However, a portion is also located at a mid-location height wise.
In regard to claim 29, Zhe discloses the system of claim 27 and further discloses the thermally conductive heat spreader 18 and the heat extraction subsystem 20 are positioned at an upper-location of the prosthetic socket 17 (fig 1).  The examiner suggests using “proximal” instead of “upper” since “upper” depends on the current orientation of the socket.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhe (9814607B2) in view of Cheng (2011/0197598).

In regard to claim 30, Zhe meets the claim limitations as discussed in the rejection of 
Claim 27 but does not teach a TEC.  Cheng teaches a heat extraction subsystem includes a thermal electric cooler (TEC) 30 having a predetermined shape and a flat surface (flat as shown in fig 2) having a predetermined surface area. “Predetermined” is a product-by-process limitation, patentable only based on the resulting structure.  It would have been obvious to one of ordinary skill in the art of cooling devices at the time the instant invention was filed to use Cheng’s TEC in Zhe’s invention to provide additional cooling (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774